                           United States District Court
                                     for the
                           Southern District of Florida

Lisa Elliot, Plaintiff,                  )
                                         )
v.                                       )
                                         ) Civil Action No. 19-24250-Civ-Scola
CLEANWRX, Inc. and others,               )
Defendants.                              )
                Order Granting Defendants’ Motion to Dismiss
        This matter is before the Court on the Defendants’ motion to dismiss
Count I of the Plaintiff’s complaint. (ECF No. 8.) The Plaintiff responded (ECF No.
9) and the Defendants timely replied. (ECF No. 10.) Upon review, the Court
grants the Defendants’ motion (ECF No. 8) but not for the reasons set forth by
the Defendants.
        Count I of Plaintiff’s complaint asserts a claim for race discrimination
under 42 U.S.C. § 1981. (ECF No. at 3.) According to the Plaintiff, she was
employed as a maid by the Defendants and was assigned to clean her
supervisor’s friend’s apartment. (Id. at ¶¶ 9-10.) While she was cleaning the
apartment, she noticed that there were swastikas all over the apartment and a
monkey that read “Jolly Nigger Bank.” (Id. at ¶ 12.) The Plaintiff took pictures of
this and showed it to her supervisor, Patrice Bushman. (Id. at ¶ 14.) When she
showed Patrice the pictures, Patrice said there were no issues with the
photographs and told Plaintiff to concentrate on her work. (Id. at ¶ 16.) The
Plaintiff explained that she could not work in an environment with those types
of images. Patrice began yelling at her and said, “well I’m not going to pay you
because you guys are dogs, and you’re my slave and I don’t have to pay a slave.”
(Id. at ¶ 18.) The Plaintiff had “no other choice” but to resign. (Id. at ¶ 19.)
        The Defendants move to dismiss Count I and argue that “the crux of
Plaintiff’s discrimination claim is that she was constructively discharged because
of her race and that she was subjected to a hostile work environment[.]” (ECF
No. 8 at 4.) The Plaintiff responds by referring to her race discrimination and
constructive discharge claims. (ECF No. 9 at 4.) Count I of the Plaintiff’s
complaint does not reference constructive discharge or a hostile work
environment.
        Upon review of the complaint, the Court finds that Count I is a shotgun
pleading and violates the “one-claim-per-count rule.” McKenzie v. EAP Mgmt.
Corp., No. 98-6062, 1998 WL 657524, at *1 (S.D. Fla. July 27, 1998)
(Dimitrouleas, J.) (citing Rule Fed. R. Civ. P 10(b)). The Plaintiff’s complaint joins
“myriad factual allegations and legal theories . . . into a single count.” Id. at *3.
“Such shotgun pleading imperils fundamental principles of due process.” Id.
Here, the Defendant argues for dismissal of a hostile work environment and
constructive discharge claims, while the Plaintiff responds and argues in support
of her race discrimination and constructive discharge claim. The complaint
includes allegations related to a “pattern of continuous discrimination,” as well
as allegations related to “unbearable work conditions” and Plaintiff feeling forced
to resign. The parties are referring to and conflating at least three different claims
for relief.1 “Experience teaches that, unless cases are pled clearly and precisely,
issues are not joined, discovery is not controlled, the trial court’s docket becomes
unmanageable, the litigants suffer, and society loses confidence in the court’s
ability to administer justice.” McKenzie, 1998 WL 657524 at *1.
       Accordingly, the Court grants the Defendant’s motion (ECF No. 8) and
dismisses Count I with leave to amend. The Plaintiff may file an amended
complaint by December 20, 2019, provided it complies with this order, Federal
Rules of Civil Procedure 8(a) and 10(b), and the Iqbal/Twombly standard.
Specifically, the Plaintiff shall assert each theory of liability as a separate cause
of action. And any legal conclusions that form the basis for those claims must
be supported by good faith factual allegations. See Fed. R. Civ. P. 11(b); Gayou
v. Celebrity Cruises, Inc., No. 11-23359, 2012 WL 2049431, at *6 (S.D. Fla. June
5, 2012) (Scola, J.) (“Upon re-pleading, however, [plaintiff] is reminded that any
alleged breaches, and the duties associated therewith, must be consistent with
federal maritime law and must be supported by underlying factual allegations.”).
       Done and ordered, in Chambers, in Miami, Florida on December 12,
2019.



                                              Robert N. Scola, Jr.
                                              United States District Judge




1  A plaintiff may raise the following theories of race discrimination in
employment: (1) pattern and practice; (2) hostile work environment; (3)
constructive discharge; (4) mixed motive; (5) disparate treatment; (6) failure to
promote; and (7) retaliation. See Moody v. InTown Suites, No. 04-1198, 2006 WL
8431638, at *1 n.2 (N.D. Ga. Feb. 1, 2006) (noting the various theories of race
discrimination under § 1983).
